 



Exhibit 10.1

 

Execution Version



 

 



TWELFTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS TWELFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter called this “Amendment”) is dated effective as of April 25, 2014,
by and among BREITBURN OPERATING L.P., a Delaware limited partnership (the
“Company”), BREITBURN ENERGY PARTNERS L.P., as Parent Guarantor (the “Parent”),
BreitBurn GP, LLC (the “Parent GP”), BreitBurn Operating GP, LLC (the “General
Partner”), the Subsidiaries of the Parent and/or the Company, as guarantors (the
“Subsidiary Guarantors”, and together with the Parent, the Parent GP, and the
General Partner, the “Guarantors”), EACH LENDER SIGNATORY HERETO, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity “Administrative
Agent”). Capitalized terms used in this Amendment, and not otherwise defined in
this Amendment, have the meanings assigned thereto in the Credit Agreement
defined below.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the lenders from time to time party thereto (the “Lenders”) are parties to that
certain Second Amended and Restated Credit Agreement dated as of May 7, 2010, as
amended by the following: that certain First Amendment to Second Amended and
Restated Credit Agreement and Consent and First Amendment to Security Agreement
dated as of September 17, 2010, Second Amendment to Second Amended and Restated
Credit Agreement dated as of May 9, 2011, Third Amendment to Second Amended and
Restated Credit Agreement dated as of August 3, 2011, Fourth Amendment to Second
Amended and Restated Credit Agreement dated as of October 5, 2011, Fifth
Amendment to Second Amended and Restated Credit Agreement dated as of May 25,
2012, Sixth Amendment to Second Amended and Restated Credit Agreement dated as
of October 11, 2012, Seventh Amendment to Second Amended and Restated Credit
Agreement dated as of February 26, 2013, Eighth Amendment to Second Amended and
Restated Credit Agreement dated as of May 22, 2013, Ninth Amendment to Second
Amended and Restated Credit Agreement dated as of July 15, 2013, Tenth Amendment
to Second Amended and Restated Credit Agreement dated as of November 6, 2013 and
Eleventh Amendment to Second Amended and Restated Credit Agreement dated as of
February 21, 2014 (as further amended, modified or restated from time to time,
the “Credit Agreement”), whereby upon the terms and conditions therein stated
the Lenders have agreed to make certain loans to the Company upon the terms and
conditions set forth therein;

 

WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below; and

 

WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1. Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the definition of “Termination Date” in Section 1.01 of the
Credit Agreement is amended and restated in its entirety as follows:

 

“Termination Date” means the earlier of (a) May 9, 2017, or (b) the date on
which the Lenders’ Commitments terminate in accordance with the provisions of
this Agreement.

 



Twelfth Amendment

 

 

SECTION 2. Borrowing Base; Elected Commitment Amount. Effective on the Amendment
Effective Date, (a) the Borrowing Base is increased to $1,600,000,000 and (b)
the Elected Commitment Amount is reaffirmed at $1,400,000,000.

 

SECTION 3. Guarantor Confirmation.

 

(a)                The Guarantors hereby consent and agree to this Amendment and
each of the transactions contemplated hereby.

 

(b)               The Company and each Guarantor ratifies and confirms the
debts, duties, obligations, liabilities, rights, titles, pledges, grants of
security interests, liens, powers, and privileges existing by virtue of the Loan
Documents to which it is a party.

 

(c)                The Company and each Guarantor agrees that the guarantees,
pledges, grants of security interests and other obligations, and the terms of
each of the Security Agreements and Guaranties to which it is a party, are not
impaired, released, diminished or reduced in any manner whatsoever and shall
continue to be in full force and effect and shall continue to secure all
Obligations.

 

(d)               The Company and each Guarantor acknowledges and agrees that
all terms, provisions, and conditions of the Loan Documents to which it is a
party (as amended by this Amendment) shall continue in full force and effect and
shall remain enforceable and binding in accordance with their respective terms.

 

SECTION 4. Conditions of Effectiveness. This Amendment and the amendments
hereunder shall become effective as of the date first set forth above (the
“Amendment Effective Date”), provided that the following conditions shall have
been satisfied:

 

(a)                Amendment. The Administrative Agent shall have received a
counterpart of this Amendment which shall have been executed by the
Administrative Agent, the Issuing Lender, each of the Lenders, the Company, and
the Guarantors (which may be by telecopy or PDF transmission).

 

(b)               No Default; Representations and Warranties. As of the
Amendment Effective Date:

 

(i) the representations and warranties of the Company and the Guarantors in
Article VI of the Credit Agreement and in the other Loan Documents as amended
hereby shall be true and correct in all material respects (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in clauses (a) and (b) of Section 6.14
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Credit Agreement);

 

(ii) no Default or Event of Default shall exist; and

 

(iii) since December 31, 2012, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(c)                Payment of Fees. The Company shall have paid all accrued and
unpaid fees, costs and expenses owed pursuant to this Amendment to the extent
then due and payable on the Amendment Effective Date.

 

(d)               Additional Documents. Such other documents, in form and
substance satisfactory to Administrative Agent, as the Administrative Agent may
reasonably request.

 

SECTION 5. Representations and Warranties. Each of the Company and the Parent
represents and warrants to Administrative Agent and the Lenders, with full
knowledge that such Persons are relying on the following representations and
warranties in executing this Amendment, as follows:

 



 -2-Twelfth Amendment

 

 

(a)                It has the organizational power and authority to execute,
deliver and perform this Amendment, and all organizational action on the part of
it requisite for the due execution, delivery and performance of this Amendment
has been duly and effectively taken.

 

(b)               The Credit Agreement, as amended by this Amendment, the Loan
Documents and each and every other document executed and delivered to the
Administrative Agent and the Lenders in connection with this Amendment to which
it is a party constitute the legal, valid and binding obligations of it, to the
extent it is a party thereto, enforceable against such Person in accordance with
their respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

(c)                This Amendment does not and will not violate any provisions
of any of the Organization Documents of the Company.

 

(d)               No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment.

 

(e)                After giving effect to this Amendment, no Default or Event of
Default will exist, and all of the representations and warranties contained in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of this date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).

  

SECTION 6. Reference to and Effect on the Credit Agreement.

 

(a) Upon the effectiveness hereof, on and after the date hereof, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended hereby.

 

(b) Except as specifically amended by this Amendment, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed.

 

SECTION 7. Extent of Amendments. Except as otherwise expressly provided herein,
the Credit Agreement and the other Loan Documents are not amended, modified or
affected by this Amendment. Each of the Company and the Parent hereby ratifies
and confirms that (i) except as expressly amended hereby, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Credit Agreement remain in full force and effect, (ii) each of the other
Loan Documents are and remain in full force and effect in accordance with their
respective terms, and (iii) the Collateral and the Liens on the Collateral
securing the Obligations are unimpaired by this Amendment and remain in full
force and effect.

 

SECTION 8. Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.

 



 -3-Twelfth Amendment

 

 

SECTION 9. Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and Lenders to enter into this Amendment, each of the Company and the
Parent represents and warrants that, as of the date hereof, it does not know of
any defenses, counterclaims or rights of setoff to the payment of any
Indebtedness of the Company or the Parent to Administrative Agent, Issuing
Lender or any Lender.

 

SECTION 10. Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.

 

SECTION 11. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and applicable federal laws of
the United States of America.

 

SECTION 12. Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

 

SECTION 13. NO ORAL AGREEMENTS. The rights and obligations of each of the
parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This Amendment and
the other written Loan Documents executed by the Company, the Guarantors,
Administrative Agent, Issuing Lender and/or Lenders represent the final
agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties.

 

SECTION 14. No Waiver. Each of the Company and the Parent hereby agrees that no
Event of Default and no Default has been waived or remedied by the execution of
this Amendment by the Administrative Agent or any Lender. Nothing contained in
this Amendment nor any past indulgence by the Administrative Agent, Issuing
Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.

 

[Signature Pages Follow]

 

 

 -4-Twelfth Amendment

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 



  LOAN PARTIES:           BREITBURN OPERATING L.P., a Delaware limited
partnership     By: BreitBurn Operating GP, LLC, its
general partner   BREITBURN ENERGY PARTNERS L.P., a
Delaware limited partnership     By: BreitBurn GP, LLC, its general partner







  BREITBURN OPERATING GP, LLC, a Delaware
limited partnership   BREITBURN FINANCE CORPORATION, a
Delaware corporation   BREITBURN MANAGEMENT COMPANY, LLC, a
Delaware limited liability company   ALAMITOS COMPANY, a California corporation
  BREITBURN FLORIDA LLC, a Delaware limited
liability company     By: BreitBurn Operating L.P., its sole
member     By: BreitBurn Operating GP, LLC, its       general partner





  BREITBURN FULTON LLC, a Delaware limited
liability company   BEAVER CREEK PIPELINE, L.L.C., a Michigan
limited liability company   GTG PIPELINE LLC, a Virginia limited liability
company   MERCURY MICHIGAN COMPANY, LLC, a
Michigan limited liability company   TERRA ENERGY COMPANY LLC, a Michigan
limited liability company   TERRA PIPELINE COMPANY LLC, a Michigan
limited liability company   PHOENIX PRODUCTION COMPANY, a Wyoming
corporation





  BREITBURN TRANSPETCO GP LLC, a Delaware limited liability company     By:
BreitBurn Operating L.P., its sole
member     By: BreitBurn Operating GP, LLC, its       general partner  
BREITBURN TRANSPETCO LP LLC, a Delaware
limited liability company     By: BreitBurn Operating L.P., its sole
member     By: BreitBurn Operating GP, LLC, its       general partner



 

 

Signature Page to Twelfth Amendment

 



 

 



  TRANSPETCO PIPELINE COMPANY, L.P., a
Delaware limited partnership     By:

BreitBurn Operating L.P., on behalf

of itself and as the sole member of

      BreitBurn Transpetco GP LLC, each
a general partner     By: BreitBurn Operating GP, LLC, its
general partner   BREITBURN OKLAHOMA LLC, a Delaware limited
liability company     By:

BreitBurn Operating L.P., its sole

member

    By: BreitBurn Operating GP, LLC, its       general partner



 

 

 

  By: /s/ James G. Jackson     James G. Jackson     Chief Financial Officer    
   





 

 



 

Signature Page to Twelfth Amendment

 

 



  PARENT GP:         BREITBURN GP, LLC,   a Delaware limited partnership        
      By: /s/ James G. Jackson     James G. Jackson     Chief Financial Officer

  

 

 

 

Signature Page to Twelfth Amendment

 

 



  WELLS FARGO BANK, NATIONAL
ASSOCIATION as Administrative Agent, Issuing
Lender, Swing Line Lender and a Lender               By: /s/ Michael Real    
Michael Real     Director

 

 

 



Signature Page to Twelfth Amendment

 

 



  THE BANK OF NOVA SCOTIA,   as a Lender               By: /s/ Alan Dawson    
Name: Alan Dawson     Title: Director



 

 



Signature Page to Twelfth Amendment

 

 



  BANK OF MONTREAL,   as a Lender               By: /s/ Gumaro Tijerina    
Name: Gumaro Tijerina     Title: Director



 



Signature Page to Twelfth Amendment

 

 



  UNION BANK, N.A.,   as a Lender               By: /s/ Lara Sorokolit     Name:
Lara Sorokolit     Title: Vice President



 



Signature Page to Twelfth Amendment

 

 



  CITIBANK, N.A.,   as a Lender               By: /s/ Eamon Baqui     Name:
Eamon Baqui     Title: Vice President



 

 



Signature Page to Twelfth Amendment

 

 



  JPMORGAN CHASE BANK, N.A.,   as a Lender               By: /s/ David Morris  
  Name: David Morris     Title: Authorized Officer



 



Signature Page to Twelfth Amendment

 

 



  ROYAL BANK OF CANADA,   as a Lender               By: /s/ Mark Lumpkin, Jr.  
  Name: Mark Lumpkin, Jr.     Title: Authorized Signatory

 

 



Signature Page to Twelfth Amendment

 

 



  THE ROYAL BANK OF SCOTLAND plc,   as a Lender               By: /s/ Sanjay
Remond     Name: Sanjay Remond     Title: Authorised Signatory



 





 



Signature Page to Twelfth Amendment

 

 



  SANTANDER BANK, N.A.,   as a Lender               By: /s/ Aidan Lanigan    
Name: Aidan Lanigan     Title: Senior Vice President               By: /s/ Puiki
Lok     Name: Puiki Lok     Title: Senior Vice President



 

 



Signature Page to Twelfth Amendment

 

 



  U.S. BANK NATIONAL ASSOCIATION,   as a Lender               By: /s/ Jonathan
H. Lee     Name: Jonathan H. Lee     Title: Vice President



 

 

 



Signature Page to Twelfth Amendment

 

 



  COMPASS BANK,   as a Lender               By: /s/ Umar Hassan     Name: Umar
Hassan     Title: Vice President



 



Signature Page to Twelfth Amendment

 

 



  COMERICA BANK,   as a Lender               By: /s/ Devin S. Eaton     Name:
Devin S. Eaton     Title: Corporate Banking Officer



 

 



Signature Page to Twelfth Amendment

 

 



  CREDIT SUISSE AG, Cayman Islands Branch,   as a Lender               By: /s/
Michael Spaight     Name: Michael Spaight     Title: Authorized Signatory      
        By: /s/ Samuel Miller     Name: Samuel Miller     Title: Authorized
Signatory



 

 

 



Signature Page to Twelfth Amendment

 

 



  TORONTO DOMINION (TEXAS) LLC,   as a Lender               By: /s/ Masood
Fikree     Name: Masood Fikree     Title: Authorized Signatory



 



Signature Page to Twelfth Amendment

 

 



  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as a Lender               By:
/s/ Mark Roche     Name: Mark Roche     Title: Managing Director              
By: /s/ Michael D. Willis     Name: Michael D. Willis     Title: Managing
Director



 

 



Signature Page to Twelfth Amendment

 

 



  FIFTH THIRD BANK,   as a Lender               By: /s/ Byron Cooley     Name:
Byron Cooley     Title: Authorized Signatory



 



Signature Page to Twelfth Amendment

 

 



  MIZUHO BANK LTD.,   as a Lender               By: /s/ Leon Mo     Name: Leon
Mo     Title: Authorized Signatory



 



Signature Page to Twelfth Amendment

 

 



  ONEWEST BANK, FSB,   as a Lender               By: /s/ Whitney Randolph    
Name: Whitney Randolph     Title: Senior Vice President



 



Signature Page to Twelfth Amendment

 

 



  SUNTRUST BANK,   as a Lender               By: /s/ Chulley Bogle     Name:
Chulley Bogle     Title: Vice President



 



 

Signature Page to Twelfth Amendment

 

 



  BRANCH BANKING AND TRUST COMPANY,   as a Lender               By: /s/ Traci
Bankston     Name: Traci Bankston     Title:  Assistant Vice President



 

 



Signature Page to Twelfth Amendment

 

 



  BARCLAYS BANK PLC,   as a Lender               By: /s/ Vanessa A. Kurbatskiy  
  Name: Vanessa A. Kurbatskiy     Title: Vice President



 



 

Signature Page to Twelfth Amendment

 

 



  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender               By: /s/ James
D. Weinstein     Name: James D. Weinstein     Title: Managing Director



 

 



Signature Page to Twelfth Amendment

